Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 30 March 2021 has been entered.
 
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-4, 7, 9-12, 14, and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bradbury et al. (US 8186898, hereinafter Bradbury) in view of Dahlquist (US 9855350) and Francis (US 2013/0097798).
Regarding claim 1, Bradbury teaches a head (20) for a cleaning implement (10), said head having a longitudinal centerline and comprising: a front, a bottom for removably receiving a cleaning sheet (col. 3, line 36), and at least one nozzle (30) juxtaposed with said front of said head for dispensing a liquid therefrom in response to activation by a switch (col. 3, lines 4-5), said switch being connectable to a power supply (batteries, col. 2, line 63), wherein the center of said head is free of lights (Fig. 1), wherein the at least one nozzle is positioned about the center of said head (nozzles 30 are positioned on both sides of the center; see Fig. 1).
Bradbury does not teach at least one light juxtaposed with said nozzle, said light providing illumination of both a spray from said nozzle and a target surface in response to activation of said switch, said illumination intercepting said liquid upon dispensing from said nozzle, wherein said light is an LED or that the at least one nozzle and at least one light are disposed in a common socket and recessed from the front of said head, wherein said head is free off any lights disposed outboard of said nozzle.
Dahlquist teaches a light (1209) functionally juxtaposed with a nozzle (1412) said light providing illumination of spray from said nozzle in response to activation of a switch (col. 3, ll. 19-24), said illumination intercepting said liquid dispensing from said nozzle and  a target surface(col. 3, ll. 5-16), wherein said light is an LED (¶0010). It is noted that Dahlquist teaches “a light or lights” (col. 3, ll. 49-50).
Francis teaches a nozzle (804) in a socket recessed from the front of a head (Fig. 8).
Accordingly, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have modified the device of Bradbury to have a light functionally 
At the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to have made the head of the combination free of any lights disposed outboard of said nozzle because Applicant has not disclosed that the positioning of the light(s) relative to the nozzle(s) provides an advantage, is used for a particular purpose, or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected the combination’s cleaning head and the applicant’s invention to perform equally well with either the light taught by Dahlquist or the claimed head that is free of any lights disposed outboard of the nozzle because both lights are equally capable of illuminating the spray and the surface to be cleaned.  
Accordingly, it would have been obvious one of ordinary skill in the art at the effective filing date of the claimed invention to modify the combination of Bradbury and Dahlquist to obtain the invention as specified in claim 1 because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of Bradbury and Dahlquist.	
 Furthermore, it would have been obvious to have put each of the nozzle and lights together in a common socket recessed from the front of the head in light of the teaching of Francis that recessing the nozzles enables the cleaning head to contact a wall without interference (Francis, ¶33).
Regarding claim 2, the combination of Bradbury, Dahlquist and Francis teaches a head according to claim 1 comprising two nozzles (Bradbury teaches two nozzles 30), one said nozzle being disposed on each side of said longitudinal centerline (See Bradbury, Fig. 1B), and two lights (each nozzle of Dahlquist has associated lights 1209), one said light disposed on each side of said longitudinal centerline, whereby illumination from each light intercepts spray from a respective nozzle when said switch is activated.
Regarding claim 3, the combination of Bradbury, Dahlquist and Francis teaches a head according to claim 1 comprising two nozzles (Bradbury, nozzles 30), one said nozzle being disposed on each side of 
Regarding claim 4, the combination of Bradbury, Dahlquist and Francis teaches a head according to claim 1 comprising two nozzles (Bradbury, nozzles 30), one said nozzle being disposed on each side of said longitudinal centerline (Bradbury, Fig. 1B), and two lights (each nozzle of Dahlquist has associated lights 1209), one said light disposed on each side of said longitudinal centerline, and wherein said nozzles spray liquid inwardly towards said longitudinal centerline (Bradbury, col. 5, ll. 41-43), one said light being disposed inboard of each said nozzle (Dahlquist, 1209), whereby illumination from each said light intercepts spray from a respective nozzle when said switch is activated.
Regarding claim 7, the combination of Bradbury, Dahlquist and Francis teaches a head according to claim 1 comprising two nozzles (Bradbury, nozzles 30), one said nozzle being disposed on each side of said longitudinal centerline (Bradbury, Fig. 1B), and two lights (Dahlquist teaches a light with each nozzle), one said light disposed on each side of said longitudinal centerline, whereby illumination from each light intercepts spray from a respective nozzle when said switch is activated, wherein said lights and said nozzles each being equally spaced from said bottom of said head (Dahlquist Fig. 3).
Regarding claim 9, the combination of Bradbury, Dahlquist and Francis teaches a head according to claim 1 comprising two nozzles (Bradbury, nozzles 30), one said nozzle being disposed on each side of said longitudinal centerline (Bradbury, Fig. 1B), and two lights (Dahlquist teaches a light with each nozzle), one said light disposed on each side of said longitudinal centerline, each said light and respective nozzle being disposed in a respective socket and thereby recessed from said front of said head (Bradbury, col. 5, ll. 30-34), whereby illumination from each light intercepts spray from a 
Regarding claim 10, Bradbury teaches a cleaning implement (10) having a longitudinal centerline and a transverse width perpendicular thereto, said implement comprising: a head (20) for removably receiving a cleaning sheet (col. 3, line 36), said cleaning sheet being configured to contactingly cleaning a target surface; a body (14) articulably joined to said head; a handle (12) joined to said body whereby said device is configured for floor cleaning; a reservoir (30) disposed on said body for dispensing liquid to at least one nozzle (also 30) through a flow path in fluid communication from said reservoir to said at least one nozzle; a switch (col. 3, lines 4-5) for dispensing liquid from said reservoir in response to activation thereof; but does not teach a light functionally juxtaposed with said at least one nozzle whereby illumination from said at least one light intercepts spray upon dispensing from said nozzle and illuminates a target surface, wherein said light is an LED or that said at least one nozzle and said at least one light are disposed in a common socket and recessed from the front of said head, wherein said head is free of any lights disposed outboard of said nozzle and wherein the center of said head is free of lights, wherein the at least one nozzle is positioned about the center of said head (nozzles 30 are positioned on both sides of the center; see Fig. 1).
Dahlquist teaches a light (1209) functionally juxtaposed with a nozzle (32) whereby illumination from the light intercepts spray upon dispensing from said nozzle and a target surface col. 3, ll. 19-24), wherein said light is an LED. It is noted that Dahlquist teaches “a light or lights” (col. 3, ll. 49-50).
Francis teaches a nozzle (804) in a socket recessed from the front of a head (Fig. 8).
Accordingly, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have modified the device of Bradbury to have a light functionally juxtaposed with each of the at least one nozzle as taught by Dahlquist for the purpose of enabling a user to more easily identify contaminants on a surface (Dahlquist, col. 8, ll. 46-56).

Accordingly, it would have been obvious one of ordinary skill in the art at the effective filing date of the claimed invention to modify the combination of Bradbury and Dahlquist to obtain the invention as specified in claim 1 because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of Bradbury and Dahlquist.
Furthermore, it would have been obvious to have put each of the nozzle and lights together in a common socket recessed from the front of the head in light of the teaching of Francis that recessing the nozzles enables the cleaning head to contact a wall without interference (Francis, ¶33).
Regarding claim 11, the combination of Bradbury, Dahlquist and Francis teaches an implement according to claim 10 further comprising a pump (Bradbury, col. 2, line 63) for dispensing liquid from said reservoir to said at least one nozzle, an electric motor (Bradbury, col. 2, line 63) operably connected to said pump, and a power supply (Bradbury, col. 2, line 63) for providing energy to said motor, said motor being controlled by said switch (Bradbury, col. 3, ll. 4-5).
Regarding claim 12, the combination of Bradbury, Dahlquist and Francis teaches an implement according to claim 10 further comprising a pump (Bradbury, col. 2, line 63) for dispensing liquid from said reservoir to said at least one nozzle, an electric motor (Bradbury, col. 2, line 63) operably connected 
Regarding claim 14, the combination of Bradbury, Dahlquist and Francis teaches an implement according to claim 10 further comprising a pump (Bradbury, col. 2, line 63) for dispensing liquid from said reservoir to said at least one nozzle, an electric motor (Bradbury, col. 2, line 63) operably connected to said pump, and a power supply (Bradbury col. 2, line 63) for providing energy to said motor, said motor and said light being controlled by said switch (Dahlquist, col. 3, ll. 22-24), said implement comprising two nozzles (Bradbury, nozzles 30) and two lights (Dahlquist teaches a light with each nozzle) disposed on said head, one said nozzle and one said light being disposed on each side of said longitudinal centerline whereby illumination from each said light intercepts spray from a respective said nozzle upon activation of said switch.
Regarding claim 15, the combination of Bradbury, Dahlquist and Francis teaches an implement according to claim 10 further comprising a pump (Bradbury, col. 2, line 63) for dispensing liquid from said reservoir to said at least one nozzle, an electric motor (Bradbury, col. 2, line 63) operably connected to said pump, and a power supply  for providing energy to said motor, said motor and said light being controlled by said switch, said nozzle being disposed on said body (Bradbury, col. 5, ll. 25-28), whereby illumination from said light intercepts spray from said nozzle upon activation of said switch.
Regarding claim 16, Bradbury teaches a cleaning implement (10) having a longitudinal centerline and a transverse width perpendicular thereto (See Fig. 1B), said implement comprising: a head (20) for contactingly cleaning a target surface; a body (14) articulably joined to said head, a reservoir (30) disposed on said body for dispensing liquid to at least one nozzle (also 30) through a flow path in fluid communication from said reservoir to said at least one nozzle; a pump (col. 2, line 63) for pumping liquid from said reservoir through said nozzle to spray liquid therefrom; a motor (col. 2, line 63) for operating said pump; a battery (col. 2, line 63) for providing power to said motor; and a switch (col. 3, line 4) for 
Bradbury does not teach a light functionally juxtaposed with said at least one nozzle whereby illumination from said at least one light intercepts spray upon dispensing from said nozzle and illuminates a target surface, that the battery provides power to said light or that the switch operates said light, wherein said light is an LED, or that said at least one nozzle and said at least one light are disposed in a common socket and recessed from the front of said head.
Dahlquist teaches a light (1209) functionally juxtaposed with a nozzle (32) whereby illumination from said at least one  light intercepts spray upon dispensing from said nozzle and illuminates a target surface (col. 3, ll. 19-24), a battery (1204) to power the light, a switch (1214) to operate the light; wherein said light is an LED. It is noted that Dahlquist teaches “a light or lights” (col. 3, ll. 49-50).
Francis teaches a nozzle (804) in a socket recessed from the front of a head (Fig. 8).
Accordingly, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have modified the device of Bradbury to have a light functionally juxtaposed with each of the at least one nozzle, and having the battery and switch operate the light and motor for the purpose of enabling a user to more easily identify contaminants on a surface (Dahlquist, col. 8, ll. 46-56).
At the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to have made the head of the combination free of any lights disposed outboard of said nozzle because Applicant has not disclosed that the positioning of the light(s) relative to the nozzle(s) provides an advantage, is used for a particular purpose, or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected the combination’s cleaning head and the 
Accordingly, it would have been obvious one of ordinary skill in the art at the effective filing date of the claimed invention to modify the combination of Bradbury and Dahlquist to obtain the invention as specified in claim 1 because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of Bradbury and Dahlquist.
Furthermore, it would have been obvious to have put each of the nozzle and lights together in a common socket recessed from the front of the head in light of the teaching of Francis that recessing the nozzles enables the cleaning head to contact a wall without interference (Francis, ¶33).
Regarding claim 18, the combination of Bradbury, Dahlquist and Francis teaches an implement according to claim 16 wherein said comprising two nozzles (Bradbury, nozzles 30) disposed on said head, one said nozzle being disposed on each side of said longitudinal centerline (Bradbury, Fig. 1B), and two lights disposed on said head (Dahlquist teaches a light with each nozzle), one said light being disposed on each side of said longitudinal centerline, whereby illumination from each light intercepts spray from a respective nozzle when said switch is activated.
Regarding claim 19, the combination of Bradbury, Dahlquist and Francis teaches an implement according to claim 16 wherein said comprising two nozzles (Bradbury, nozzles 30) disposed on said head, one said nozzle being disposed on each side of said longitudinal centerline (Bradbury, Fig. 1B), and two lights disposed on said head (Dahlquist teaches a light with each nozzle), one said light being disposed on each side of said longitudinal centerline, whereby illumination from each light intercepts spray from a respective nozzle when said switch is activated, said switch being a normally open switch whereby said motor and said two lights are simultaneously activated only when said switch is activated (Dahlquist, col. 3, ll. 22-24).
.
Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bradbury, Dahlquist and Francis as applied to claim 10 above, and further in view of Watson et al. (US 2015/0209808, hereinafter Watson).
Regarding claim 13, the combination of Bradbury, Dahlquist and Francis teaches an implement according to claim 10 further comprising a pump (Bradbury, col. 2, line 63) for dispensing liquid from said reservoir to said at least one nozzle, an electric motor (Bradbury, col. 2, line 63) operably connected to said pump, and a DC battery power supply (Bradbury, col. 2, line 63) for providing energy to said motor, said motor and said light being controlled by said switch (Dahlquist col. 3, ll. 22-24). 
Bradbury, Dahlquist and Francis do not teach a modulator for delaying deactivation of said light when said switch is deactivated.
Watson teaches a ‘modulator’ (timer or programmable logic controller, ¶0031) capable of delaying the deactivation (“controlling the on and off”, ¶0031) of a light when a switch (80) is activated.
Accordingly, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have provided the combination of Bradbury, Dahlquist and Francis with a ‘modulator’ as taught by Watson for the purpose of providing more control over the light.
Claim(s)  17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bradbury in view of Dahlquist and Francis as applied to claim 16 above, and further in view of Tanaka et al. (US 2006/0222441).
Regarding claim 17, the combination of Bradbury, Dahlquist and Francis teaches an implement according to claim 16, wherein said at least one light is disposed on said head.
The combination does not teach that said at least one nozzle is disposed on said body.
Tanaka teaches a second nozzle (51) on a body (3).
Accordingly, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have provided the combination of Bradbury, Dahlquist and Francis with another nozzle disposed on said body as taught by Tanaka for the purpose of enabling a user to apply fluid behind the cleaning head (Tanaka, Fig. 24).

Response to Arguments

Applicant's arguments filed 30 March 2021 have been fully considered but they are not persuasive.
Applicant argues that “while the cited references may teach various cleaning implements, they fail to teach or disclose heads and/or cleaning implements comprising the components recited in the present claims”, but has not pointed to any specific components that are lacking in the art.
Applicant correctly notes that “when evaluating a claim for determining obviousness, all limitations of the claim must be evaluated”, but has not pointed to any limitations that have not been evaluated.
In response to applicant's arguments that none of the cited references teach or suggest each and every limitation, one cannot show nonobviousness by attacking references individually where the In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant has not persuaded the Examiner that the obviousness rejections of the claims are deficient or in error. The rejections are maintained.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY S OLIVER whose telephone number is (571)270-3787.  The examiner can normally be reached on Monday-Friday, 7-3 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRADLEY S OLIVER/Examiner, Art Unit 3754   

/DAVID P ANGWIN/Supervisory Patent Examiner, Art Unit 3754